Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in the application. Claims 1-7, 9 and 16-20 are rejected. Claims 8 and 10-15 are withdrawn from further consideration.

Election/Restrictions
Applicant’s election without traverse of the species of Formula 17 in paragraph [0052] in the reply filed on November 22nd, 2021 is acknowledged.

As per MPEP 803.02, the examiner will determine whether the entire scope of the claims is patentable.  Applicants' elected species appears allowable. Therefore, according to MPEP 803.02: should the elected species be found allowable, the examination of the Markush-type claim will be extended.  If the examination is extended and a non-elected species found not allowable, the Markush-type claim shall be rejected and claims to the nonelected invention held withdrawn from further consideration. The examination of the Markush-type claims has been extended to include the species cited below under 35 USC 102.  
As a non-elected species has been found not allowable, the Markush-type claims have been rejected and claims to the nonelected invention held withdrawn from further consideration. Claims 1-20 have been examined to the extent that they are readable on the elected embodiment and the above identified nonelected species. Since the nonelected species has been found not allowable, subject matter not embraced by the elected embodiment or the above identified nonelected species is therefore withdrawn from further consideration. Claims 1-7, 9 and 16-20 read on the species and are therefore 
  
Claims 8 and 10-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.

Priority
	This application is a 35 U.S.C. 371 National Stage Filing of International Application No. PCT/JP2019/008463, filed March 4th, 2019, which claims priority under 35 U.S.C. 119(a-d) to Japanese Application No. JP2018-039162, filed March 5th, 2018.

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on December 14th, 2021, February 19th, 2021 and October 7th, 2020.

Claim Objections
The structures in claim 5, 17 and 18 contain numerous R1 variables that are unlikely to be clearly readable by the USPTO Printer should the instant case pass to issue. While the Examiner can make certain inferences to assume consecutive numbering, the USPTO Printer is unlikely to make such 



Improper Markush Grouping
The nonstatutory Markush grouping rejection is based on a judicially approved “improper Markush grouping” doctrine.  A Markush claim contains an “improper Markush grouping” if: (1) The species of the Markush group do not share a “single structural similarity,” or (2) the species do not share a common use.  Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent.  When an examiner determimes that the species of a Markush group do not share a single structural similarity or do not share a common use, then a rejection on the basis that the claim contains an “improper Markush grouping” is appropriate.  See the Federal Register, Vol. 76, No. 27, dated February 9, 2011, page 7166.
Claims 1-7, 9 and 16-20 are rejected under improper Markush grouping as the claims contain an improper grouping of alternatively useable species. In the present case, at least (1) applies.  It cannot be said that all members of the Marksuh group have a single structural similarity.  
Formula (1) of claim 1 encompasses a wide variety of cycle structures including aryl and heteroaryl groups and various permutations thereof where A can be all carbon or heterocyclic and each of B1 and B2 can be carbocylic or heterocyclic.  These varying functional groups are not recognized to belong to the same physical or chemical class or to the same art-recognized class.  For example, in the US classification system compounds containing 5 membered 
Therefore, it cannot be said that all members of the Markush group have a single structural similarity with respect to the functional groups present and the claims therefore are considered to contain an “improper Markush grouping”.
There would appear to be several possible ways to draft a proper Markush grouping. For instance, a genus where A is limited to formula (3) of claim 2 and each of B1 and B2 are limited to formula (5-2) would share a significant core structure in common. Similarly, a genus where A is limited to formula (3) and each of B1 and B2 are limited to formula (5-1) in claim 3 would represent a proper Markush grouping.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
	(1 of 11) Claims 1-7, 9 and 16-20 are rejected as indefinite based on the limitation in claim 1 (in the definition of A) that A denotes a ring “that may have a substituent group”. Formula (1) depicts a substituent Y3 and claim 1 further states “Y3 denotes a substituent group selected from…”. It is unclear if the ring A may have a substituent beyond the scope of Y3 or if the reference to “may have a substituent group” is referring to Y3.
(2 of 11) Claims 1-7, 9 and 16-20 are rejected as indefinite based on the limitation of claim 1 of the options of Y1 and Y2 of “a heterocyclic compound group having 5-8 atoms forming a ring”. The normal meaning of “compound” would be a discrete molecule rather than a portion of an overall structure. It is unclear if the language means that Y1 and Y2 may be any structure containing a heterocyclic group or if Y1 and Y2 may be the heterocyclic itself, i.e. directly bound to the rest of the formula (1).
(3 of 11) Claims 1-7 and 16-20 are rejected as indefinite based on the limitation of claim 1 that “a1 denotes the number of the substituent groups Y1, and a2 denotes the number of substituent groups Y2,” but where the claim does not otherwise the range of values encompassed by the instant claims. It could be the case that substitution is unlimited or that the claims are missing a definition. 
(4 of 11) Claims 1-7 and 16-20 are rejected as indefinite based on the limitation of claim 1 that “b denotes the number of the substituent groups Y3,” but where the claim does not otherwise the range of values encompassed by the instant claims. It could be the case that substitution is unlimited or that the claims are missing a definition. 
(5 of 11) Claims 1-7, 9 and 16-20 are rejected as indefinite based on the following section of claim 1:

    PNG
    media_image1.png
    167
    772
    media_image1.png
    Greyscale

The meaning of this section is unclear since Y1 and Y2 are defined as substituents and therefore reciting that “Y1 may be substituted with a structure” is unclear. It could be that Applicant is stating that any open position where Y1 could be present will be absent when the ring is fused. It could also be the case that Applicant is attempting to recite that Y1 can additionally substitute the fused ring embraced by m. The same rationale applies to the definition of Y2 and n.
(6 of 11) Claims 1-7, 9 and 16-20 are rejected as indefinite based on the definitions of B1 and B2 in claim 1. It is unclear how the portions connect to the remaining of formula (1). For instance, claim recites the following option as (2-1) where it is unclear if B1 can be fused at any of the arrowed positions, one but not others, or possibly at any additional position that could be embraced within the scope of C1:

    PNG
    media_image2.png
    239
    370
    media_image2.png
    Greyscale
.
The same rationale would apply to the additional structures where it is unclear if (2-1) or (2-3) can only be bound based on the shown double bond or any possible moiety that may be found within the overall structure. The same rational would apply to the structures found in claim 3.
(7 of 11) Claims 1-7, 9 and 16-20 are rejected as indefinite based on the following section of claim 1:

    PNG
    media_image3.png
    165
    780
    media_image3.png
    Greyscale

The section above is indefinite since the structural formula (2-2) and (2-3) are drawn where C2 and C3 are found within a cycle. It is unclear if the language of “but may have no structure containing a cyclic hydrocarbon” is stating that C2 and C3 may not even be a ring. Furthermore, the meaning of “D2, D3, E2 and E3 are arranged in a framework of a compound represented by general Formula (1)” is unclear. The D and E variables are not found in Formula (1) and therefore the meaning of “arranged in a framework” is unclear. It could mean that they should be bound someone on B1 and B2, it could mean that the E and D variables can be found anywhere on the general formula (1) or it could be that the structural formula (1) is incomplete.
(8 of 11) Claims 1-7, 9 and 16-20 are rejected as indefinite based on the limitation of claim 1 that “c denotes the number of the substituent groups Z1,” but where the claim does not otherwise the range of values encompassed by the instant claims. It could be the case that substitution is unlimited or that the claims are missing a definition. 
(9 of 11) Claims 3, 18 and 20 are rejected as indefinite based on the following option for B1 and B2 found in claim 3:

    PNG
    media_image4.png
    184
    481
    media_image4.png
    Greyscale
.
The corresponding option in claim 1 would be the following:

    PNG
    media_image5.png
    207
    543
    media_image5.png
    Greyscale
.
The meaning of the structure (5-3) is indefinite since it is unclear how the structure maps to formula (2-3). The structure (2-3) is subject to its own indefiniteness rejection above; however, formula (2-3) at least shows a ring with a –CH=CH- that would appear to correspond to the end of the formula (1). In this interpretation, the two carbons from the drawn –CH=CH- would not have any open valences since they would be fusion atoms. In the structure of claim 3, however, a substituent is shown as bound to –CH=CH- group and the rest of the cyclic structure is undefined. It could be the case that Applicant is attempting to draw the partial structure (5-3) where the dashed bonds should be treated as having a carbon at the end vertices or it could be the case that Applicant is attempting to claim that D3 is actually bound to one of the following positions where B1 does not form a ring:

    PNG
    media_image6.png
    131
    406
    media_image6.png
    Greyscale
.
(10 of 11) Claim 9 is rejected as indefinite based on the definitions of a1 and a2. Claim 9 recites that each of a1 and a2 can be an integer of 0 to 3 when m or n is 0. It is unclear how a1 and a2 can be 3 since the phenyl residues in formula (1) would only have two open valences when m and n are 0. Furthermore, claim 9 is unclear based on the following section (and the corresponding section discussing Y2):

    PNG
    media_image7.png
    62
    612
    media_image7.png
    Greyscale

The language of “Y1 can be substituted” is unclear since Y1 itself is a substituent. In addition, the formula (1) of claim 1 only depicts Y1 and Y2 as being substituted on one phenyl ring and it would still be unclear how a1 and a2 can be 3.
(11 of 11) Claim 16 is rejected as indefinite based on the following option for B1 and B2 found in claim 16:

    PNG
    media_image4.png
    184
    481
    media_image4.png
    Greyscale
.
The corresponding option in claim 1 would be the following:

    PNG
    media_image5.png
    207
    543
    media_image5.png
    Greyscale
.
The meaning of the structure (5-3) is indefinite since it is unclear how the structure maps to formula (2-3). The structure (2-3) is subject to its own indefiniteness rejection above; however, formula (2-3) at least shows a ring with a –CH=CH- that would appear to correspond to the end of the formula (1). In this interpretation, the two carbons from the drawn –CH=CH- would not have any open valences since they would be fusion atoms. In the structure of claim 16, however, a substituent is shown as bound to –CH=CH- group and the rest of the cyclic structure is undefined. It could be the case that Applicant is attempting to drawn the partial structure (5-3) where the dashed bonds should 

    PNG
    media_image6.png
    131
    406
    media_image6.png
    Greyscale
.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

(1 of 4) Claim 3 (and its dependent claims) is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 provides for three options for the B variables including the following as example:

    PNG
    media_image8.png
    318
    423
    media_image8.png
    Greyscale
.
In the structure above (and in each structure of claim 1) the D and E variables are both drawn as bound to a C variable. The corresponding structures in claim 3, however, provide for the E variables to be connected to the D variables instead such as the following:

    PNG
    media_image9.png
    108
    227
    media_image9.png
    Greyscale
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
(2 of 4) Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 provides for three options for the B variables including the following as example:

    PNG
    media_image8.png
    318
    423
    media_image8.png
    Greyscale
.
In the structure above (and in each structure of claim 1) the D and E variables are both drawn as bound to a C variable. The corresponding structures in claim 6, however, provide for the E variables to be connected to the D variables instead since the depicted structures of claim 6 show a polymerizable structure bound directly to R and then to a filled circle where claim 6 defines the filled circle as a D variable. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
(3 of 4) Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 provides for three options for the B variables including the following as example:

    PNG
    media_image8.png
    318
    423
    media_image8.png
    Greyscale
.


    PNG
    media_image9.png
    108
    227
    media_image9.png
    Greyscale
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
(4 of 4) Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 provides for three options for the B variables including the following as example:

    PNG
    media_image8.png
    318
    423
    media_image8.png
    Greyscale
.
In the structure above (and in each structure of claim 1) the D and E variables are both drawn as bound to a C variable. The corresponding structures in claim 19, however, provide for the E variables to be connected to the D variables instead since the depicted structures of claim 19 show a 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 9 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by International Application Publication No. WO 2016/080358 A1 by Nobusue et al., where an English language version was published as U.S. Patent PGPub No. 2019/0031820 A1 by Yabu et al. and will be referred to herein.
The prior art contains numerous structures on pages 14-24 that would read on the instant claims. For instance, the following structure is disclosed on page 15:

    PNG
    media_image10.png
    201
    524
    media_image10.png
    Greyscale
.
2 group (further reading on claim 4). The definitions would further read on claim 3 (and claim 16) since formula (5-3) is indefinite but the terminal phenyl ring with its isopropyl groups can be considered D3 and the –CH=CH2 group can be considered E3. The same rationale would apply to claims 6, 19 and 20 where R would be aryl within formula (E-11). These definitions read on instant claims 1-6, 9 and 16-20.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 9 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,442,886 in view of International Application Publication No. WO 2016/080358 A1 by Nobusue et al., where an English language version was published as U.S. Patent PGPub No. 2019/0031820 A1 by Yabu et al. The claims of the patent are generic to the subject matter discussed under 35 USC 102, which is incorporated here by reference. .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626